Title: To James Madison from the Merchants of Hartford, 20 May 1811
From: Hartford Merchants
To: Madison, James


Hartford, Connecticut May 20. 1811.
The Memorial of the subscribers would respectfully represent, that,
They are deputed, in behalf of their fellow citizens, who are merchants in trade in the City of Hartford, and State of Connecticut, respectfully to present to the view of the President, the peculiar hardships, and embarrassments of their situation, arising from the severe operation of the “Non Intercourse Law” of March 2. 1811, in the hope that the Wisdom of the President, and his perfect knowledge of the relative situation of our country with foreign nations, may enable him to adopt such proper measures, as will, at least alleviate if not, remove the great hardships they suffer.
Your memorialists are engaged in commerce chiefly with, the islands of the West Indies, that part of the Continent which is adjacent, Great Britain, and such parts of Europe as are in alliance with Great Britain. They are, also, considerably engaged, in that important branch of manufactures, Ship-building, and thereby afford employment to the various mechanical arts connected therewith. Your memorialists would state, that, they have been educated to the occupations of commerce: that, their habits have become conformed to their employment: that, it is impossible for many of them, particularly those advanced in years, to change their profession, and become, suddenly, either manufacturers, or agriculturalists: that, hitherto they have been enabled to obtain a comfortable, and an honest, living, from their lawful occupations: that, any Law, preventing them from pursuing their accustomed commerce, takes from them their means of subsistence: That, the exports of their trade have consisted, almost entirely, of the produce, of their native soil, and the industry of its inhabitants: that, the imports have consisted of commodities, which, almost without exception, have been consumed in the country—thus, on the one hand, encouraging industry, by exporting it’s surplus products, and, on the other, contributing to the expenses of their Government, a proportion of their earnings, in impost duties, which have been paid without drawback: that, by far the greater part of those ports in Europe, and the West Indies, to which they have been accustomed to trade, being in possession of the British, and the Non Intercourse Law allowing them to export a Cargo but not allowing them to bring one back, their trade, burthen’d as it is with double freight, and double insurance, and an exportation already overloaded, is really not worth pursuing: that, exportation is, therefore, gradually diminishing, in consequence of which many important products of the Country have greatly diminished in value, and now lie, unsaleable, on the hands of the farmer, who, on the other hand, is compell’d to pay a greatly increas’d price for most of those foreign commodities, which are imported chiefly for home consumption: that, such of their vessels as are commonly engaged in foreign trade, are, many of them, unemployed, and those which are not, are employed to great disadvantage, there being few ports, to which they can go, not in the occupation of the British, and these so overstocked that it is no longer advantageous to go there: that, they are compell’d, therefore, in order to find employment, to pursue a circuitous trade from one foreign port to another, and, in this way, their property is detained from their possession, as well as the seamen from their homes, much longer than is advantageous for either: that, the business of ship building is carried on, in the river Connecticut, to very considerable extent, a manufacture, highly advantageous, consuming chiefly a material which if not so consumed would be of little value to the country, and giving employment to great numbers of labourers and artisans: that, this manufacture, if the Non Intercourse Law continue in operation, must soon be suspended, as the demand for ships has, in a great measure, ceased, and they cannot now be sold, but with loss, whereby many industrious citizens will be, either, thrown out of employment, or compell’d to labour for the reduced compensation their employers can afford to pay them: that, some of your memorialists, who are engaged in trade to Great Britain, have, at this time, merchandize, to great amount lying in different ports of Great Britain, which the Non-Intercourse Law prohibits their bringing home: that, this merchandize is lying at the risque of the memorialists, incurring considerable expense, and depreciating in value in consequence of a loss of sale at the proper season: that, the capital of your memorialists is thus taken out of their hands, and transfer’d to a foreign country whence the Law makes it a crime in them to attempt to regain it: that, some of your memorialists have sustained great inconvenience and injury from having their vessels and property, coming from foreign ports, which sail’d from thence, not only long before the enacting of this Law could be known in foreign ports, but even before the existence of the law in their own Country: that, they have had their vessels libelled, the property seized, and detained from their possession, without a possibility of recovering it, but by incurring great trouble and expense, by submitting to the extortion of unreasonable fees, the demand of unreasonable bonds, and expensive litigation. These are the hardships and embarrassments, of which your memorialists complain, arising from the operation of the Non Intercourse Law, and affecting them personally. The destructive effects of this Law to the Country at large, though less within the actual knowledge of your memorialists, are not less real. Agriculture is impoverished, by the inability of the merchant to export to advantage the surplus produce of the Country. Our vessels come back empty from foreign ports, instead of returning laden with valuable cargoes, and paying, as formerly, rich tribute to the treasury of the United States. Numbers of our seamen have disappeared, either, having voluntarily entered into foreign service, or remaining abroad in the hope of employment. There is reason to fear, the difficulties and embarrassments attending the pursuit of the circumscribed commerce, yet lawful, may encourage a disposition, in all classes of citizens, to evade the laws, to defraud the revenue, to disregard the sanctity of oaths, to engage in practices of fraud and deception, or in open violence and resistance against the laws of the land: which evils are the more to be deprecated, as formerly, not a country on earth, we proudly believe, exhibited fewer instances of deception of this kind, than our own. And, finally, the neighbouring provinces of Great Britain will be made a common thorough-fare for the exportation and importation of all those commodities which our own Country either spares, or needs—thereby, transferring to our neighbours all the advantages arising from receiving, collecting, and transporting the former, and the profits attending the sale, and distribution of the latter. It is already seen, that our enterprizing merchants, and industrious mechanics quit their native homes, to seek security, and the means of subsistence undisturbed, in the provinces of Canada. It is also seen, that those provinces thrive, and fatten, on the commercial prosperity, we, unhappily, banish from our shores. And that the commerce, in the useful and necessary manufactures of Great Britain, has, in these provinces, increased in an unexampled degree; while it is notorious these commodities are distributed, at high prices, over the contiguous states, without paying to the Government of the United States, any part of that impost, which, heretofore, has been paid to the Government with ease, punctuality, and honour, by the merchants of the large commercial cities, on the seacoast. And the injury to the public revenue is infinitely less afflicting than the injury to the public morality, which thus yields to the temptation of fraudulent gain, with less reluctance, when necessity goads to desperate exertion.

Your memorialists think their prayer, for some mitigation of the evils they complain of, to be the more reasonable, from this fact. The Law of Non-Intercourse, the evil effects and embarrassments arising from which they so sensibly feel, was predicated on the belief that the Government of France had really repealed their decrees violating our neutral commerce. The fact is too notorious to require proof, that these decrees, so justly complained of, have, as yet, not been repealed in fact, even admitting they have been in name. This Law, operating so severely to their injury, has been enacted on a presumed fact, which, it is now apparent, did not exist. Common justice, therefore, they conceive, authorizes them to claim of their Government, if not to repair the injury consequent on such law, at least to replace the memorialists in the situation in which the law found them, by the repeal of the Act which occasions their embarrassment.
Your memorialists, therefore, with a deep sense, not only of their own sufferings but of those of their Country also, now apply to the President of the United States, under the conviction that he will hear their case with patience, and relieve them, if practicable, from the continuance of the evils they complain of; and if no other means present themselves to his view, they earnestly entreat him to consider the propriety of Convening Congress, at a much earlier period than usual, to take into consideration the necessity of removing from our commerce, all those unfortunate restraints, the operation of which, in aiming a blow at the interests of another nation, unhappily, has inflicted a severer wound on our own. And as in duty bound shall ever pray,
John Caldwell[and thirteen others]
